DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 02/04/2020 and Amended Claims filed on 03/13/2020
Application is a CON of 15/770,436 which is a 371 of PCT/KR2016/011871 10/21/2016
Application claims FP date of 10/2/2015
Claims 1, 10 and 16 are independent
Claims 1-20 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/770,436.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 and 05/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -20 of U.S. Patent No. 10,594,907 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

1. Application: A camera module comprising: a housing; a lens barrel disposed on the housing;
1. Patent 10,594,907 B2: A camera module comprising: a housing;
a first printed circuit board disposed on the housing; 
1. Patent 10,594,907 B2: a first printed circuit board having an image sensor 

1. Patent 10,594,907 B2: wherein an adhesion surface is disposed in the housing in protruding state so as to contact an edge of the first printed circuit board, and
a second printed circuit board disposed on the first printed circuit board; and
1. Patent 10,594,907 B2: a second printed circuit board and a third printed circuit board sequentially disposed under the first printed circuit board in a vertical direction;
a fixing unit coupling the second printed circuit board with the housing, wherein the first printed circuit board is disposed between the adhesion member and the second printed circuit board.
1. Patent 10,594,907 B2: a fixing post coupled to the housing through a first recess and a second recess formed in the corners of the second printed circuit board and the third printed circuit board, respectively, and through a third recess formed in a corner of the support.



2. Application: comprising, a first flexible printed circuit board connecting the first printed circuit board with the second printed circuit board, wherein the first circuit board is physically spaced apart from the second printed circuit board, and 
1. Patent 10,594,907 B2: wherein the first printed circuit board is physically spaced apart from the support, and the second printed circuit board and the third circuit board are physically connected to the support
wherein a sectional area of the first printed circuit board is smaller than a sectional area of the second printed circuit board.
10. Patent 10,594,907 B2: wherein a sectional area of the first printed circuit board is configured so as to be smaller than a sectional area of the second printed circuit board and a sectional area of the third printed circuit board.


3. Application: wherein the housing comprises an adhesion surface protruding toward the first printed circuit board, 
1. Patent 10,594,907 B2:  wherein, an adhesion surface is disposed in the housing in a protruding state so as to contact an edge of the first printed circuit board, and

wherein a shape of the adhesion surface corresponds to a shape of an outer perimeter of a first surface of the first printed circuit board, wherein the housing comprises an 
1. Patent 10,594,907 B2:  wherein, an adhesion surface is disposed in the housing in a protruding state so as to contact an edge of the first printed circuit board,


4. Application: wherein, the fixing unit comprises:
a first fixing member extending through a first hole in the housing and in contact with the second printed circuit board; and
a second fixing member extending through a second hole of the housing and in contact with the second printed circuit board.
4. Patent 10,594,907 B2:  wherein, a plurality of second coupling protrusions is disposed on a second surface of the support that contacts the second printed circuit board, and coupling holes are disposed in the second printed circuit so as to respectively correspond to the second coupled protrusions such that the second coupling protrusions are respectively inserted into the coupling holes.


Claim 10-15 and 16-20 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,594,907 B2.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 1, 4, 6, 10, 12, 16 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 10-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (U.S. Patent Publication Number 2012/0044411 A1).

Regarding Claim 1, Wang discloses a camera module (Fig 1 – camera module 200) comprising: 
a housing (Fig 1 - holder 21); 
a first printed circuit board disposed on the housing (Fig 1- First circuit board 25); 
an adhesion member coupling the housing with the first printed circuit board (In ¶0016 Wang discloses that the first circuit board 25 is fixed to the holder 21 by conductive adhesive (not shown); ); 
a second printed circuit board (Fig 1- Second circuit board 29) disposed on the first printed circuit board (Fig 1 clearly discloses that the second circuit board 29 is disposed on the first circuit board 25)); and 
a fixing unit coupling the second printed circuit board with the housing (Fig 1 and in ¶0016 Wang discloses that the second circuit board 29 is fixed to the holder 21 by conductive adhesive (not shown)), 
wherein the first printed circuit board is disposed between the adhesion member and the second printed circuit board (In ¶0018 and Fig 1 Wang discloses that the substrate 33 is attached to the first circuit board 25, away from the holder side.  Therefore it is clear that there is first circuit board 25 is between the adhesive (used to bond to the substrate) and the second circuit board 29).

Regarding Claim 2, Wang discloses a first flexible printed circuit board connecting the first printed circuit board with the second printed circuit board (In Fig 2 and in ¶0021 Wang discloses that the two circuit boards 49 electrically connected to the first circuit board 45 by wired 492 (which has been interpreted as the flexible printed circuit board).  In ¶0016, Wang discloses that the first and the second circuit boards could also be a flexible printed circuit board), wherein the first circuit board is physically spaced apart from the second printed circuit board (Fig 1 shows that the two circuit boards 25 and 29 are spaced apart), and wherein a sectional area of the first printed circuit board is smaller than a sectional area of the second printed circuit board (Fig 1; Since the first circuit board houses the image sensor, it could be interpreted that the sectional area of the first circuit board is smaller than the second circuit board). 

Regarding Claim 10, this claim has limitations parallel to Claim 1.  Claim 10 is rejected on the same grounds as Claim 1. 

Regarding Claim 11, this claim has limitations parallel to Claim 2.  Claim 11 is rejected on the same grounds as Claim 2 since holder 21 disclosed by Wang has a base 214 that provides the “supporting part” as claimed in claim 11. 

Regarding Claim 16, this claim has limitations parallel to Claims 1 and 2.  Claim 16 is rejected on the same grounds as Claims 1 and 2. 

Regarding Claim 17, this claim has limitations parallel to Claim 2.  Claim 17 is rejected on the same grounds as Claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent Publication Number 2012/0044411 A1) in view of Pak (U.S. Patent Publication Number 2006/0227236 A1).

Regarding Claim 3, Wang discloses wherein the housing (Fig 1 - holder 21) comprises an adhesion surface;  (In ¶0016 Wang discloses that the first circuit board 25 is fixed to the holder 21 by conductive adhesive (not shown); ) wherein the housing comprises an opening in which the lens barrel is disposed (Fig 1- lens barrel 231) but fails to clearly disclose protruding toward the first printed circuit board, wherein a shape of the adhesion surface corresponds to a shape of an outer perimeter of a first surface of the first printed circuit board, wherein the housing comprises an opening in which the lens barrel is disposed, wherein the adhesion surface surrounds the opening, and wherein the adhesion member contacts the adhesion surface and the outer perimeter of the first surface of the first printed circuit board. 
Instead in a similar endeavor, Pak discloses protruding toward the first printed circuit board (Fig 1A-1C; Fig 2A), wherein a shape of the adhesion surface corresponds to a shape of an outer perimeter of a first surface of the first printed circuit board, wherein the housing comprises an opening in which the lens barrel is disposed (Fig 2 – lens section holder 24 and lens section 20), wherein the adhesion surface surrounds the opening, and wherein the adhesion member contacts the adhesion surface and the outer perimeter of the first surface of the first printed circuit board (In ¶0017 Han teaches that the wire bonding section 111, that is on the edge of the PCB 101, a joining section pad 130 is formed so as to be joined to a joining section 122( Fig 1B_ which is the lower surface of the lateral wall of the housing 102. In ¶0054 Han further discloses that the edge of the PCB 1, filling region 31, in which an adhesive 3 is filled are formed on the sides where the wire bonding sections 11 are present, and joining regions 30 are formed in the sides).
Wang and Park are combinable because both are related to camera module comprising printed circuit boards having an image sensor.  
	At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to use “adhesive” as taught by Pak in the protrusions 11 in the PCB of the imaging device disclosed by Wang
	The suggestion/motivation for doing so would have been to use an adhesive material to couple the PCB with the module as disclosed by Pak in ¶0029 - ¶0031. 
	Therefore, it would have been obvious to combine Wang and Pak to obtain the invention as specified in the claim 3.

Regarding Claim 12, Wang fails to clearly disclose wherein the fixing unit comprises: a first fixing member extending through a first hole in the housing and in contact with the second printed circuit board; and
a second fixing member extending through a second hole of the housing and in contact with the second printed circuit board. 
Instead in a similar endeavor, Pak discloses wherein the fixing unit comprises: a first fixing member extending through a first hole in the housing and in contact with the second printed circuit board; and
 (Fig 2B – element 26 and Fig 2A – hole 12; In ¶0055 Pak further discloses that in the diagonal corners of the PCB 1, fixing hole 12 is formed in which a fixing projection 26 (Fig 2B) is inserted so as to be fixed).
Wang and Park are combinable because both are related to camera module comprising printed circuit boards having an image sensor.  
	At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to use “fixing member” as taught by Pak in the imaging device disclosed by Wang
	The suggestion/motivation for doing so would have been to fix the PCB to the housing. 
Therefore, it would have been obvious to combine Wang and Pak to obtain the invention as specified in the claim 12.

Regarding Claim 18, this claim has limitations parallel to Claims 3 and 12.  Claim 18 is rejected on the same grounds as Claims 3 and 12. 


Allowable Subject Matter
Claims 4, 7, 13 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-6 are objected as they depend on Claim 4.
Claims 8-9 are objected as they depend on Claim 7.
Claims 14-15 are objected as they depend on Claim 13
Claim 20 is objected as it depends on Claim 19

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant’s disclosure.
Ryu (U.S. Patent Number 7,556,504 B2) discloses a camera module and a camera module assembly.  The camera module can include a Printed Circuit Board (PCB) provided on an outer side thereof with contact terminals connected to a corresponding socket module, an image sensor mounted on the PCB, and a housing disposed on the PCB.  The camera module assembly includes a camera module provided on a lower surface thereof with contact terminals, and a socket module in which the camera module is coupled.
Tam (U.S. Patent Number 9,088,705 B1) discloses systems and methods of manufacturing compact camera modules for use in electronic device are provided.  The camera module includes a flexible tape substrate having an image sensor die wire bonded to an upper side of the substrate and a rigid stiffener formed on the lower side of the tape substrate.  A spacer member supports an optical filter above the image sensor die and the bond wires.
Lee (U.S. Patent Number 7,665,915 B2) discloses a camera module, including a printed circuit board, an image sensor chip, and a housing, is provided.  A plating line can be formed in an inner layer of the printed circuit board.  A method of manufacturing the camera module can 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PADMA HALIYUR/Primary Examiner, Art Unit 2698